Citation Nr: 1009279	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  09-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and a major depressive disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1987 to May 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the RO 
in St. Louis, Missouri, which denied service connection for 
PTSD, and from an October 2008 rating decision of the RO in 
Cleveland, Ohio, which denied service connection for a major 
depressive disorder.  These claims are now under the 
jurisdiction of the RO in St. Petersburg, Florida, and have 
been consolidated to facilitate appellate review.  

The Veteran testified at an October 2009 Board hearing before 
the undersigned at the St. Petersburg RO.  A transcript of 
the hearing has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disorder to include PTSD and major depressive 
disorder, based on several incidents of reported sexual 
assault which the Veteran states occurred during her period 
of service.  The Board finds that further development is 
warranted under the Veterans Claims Assistance Act of 2000 
before this claim can be properly adjudicated.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Here, in May 2008, the Veteran was afforded a VA examination 
in which the examiner opined that the Veteran did not have 
PTSD because she did not have the "full constellation of 
symptoms necessary for a diagnosis of PTSD" when 
"spontaneously reporting her symptoms."  However, in light 
of the fact that the Veteran described several incidents of 
sexual assault in service which the examiner seemed to find 
credible, reported a number of symptoms associated with PTSD, 
and endorsed every item on a diagnostic test for PTSD (the 
PCL-S), it is not clear what the basis is for the examiner's 
conclusion that the Veteran does not have PTSD.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  In this regard, 
the Board notes that a July 2009 VA treatment record, 
authored by a psychologist, reflects a diagnosis of 
"probable PTSD" related to the Veteran's reported history 
of military sexual trauma.  The Board notes that the VA 
examiner felt that the Veteran was over reporting her 
pathology in the diagnostic tests.  Nevertheless, the 
examiner did not explain why the symptoms reported by the 
Veteran spontaneously, which the examiner seemed to find 
credible, were not sufficient to warrant a diagnosis of PTSD.  
Moreover, the examiner also opined that the Veteran's major 
depression was not related to service, but gave no rationale 
for this opinion, perhaps because the examiner was not asked 
to address this aspect of the Veteran's claim.  See Nieves-
Rodriguez, 22 Vet. App. 295, 304 (2008) (holding that the 
probative value of a medical opinion comes from its 
reasoning, and therefore neither a VA medical examination 
report nor a private medical opinion is entitled to any 
weight if it contains only data and conclusions).  
Accordingly, the Board finds that a new examination is 
warranted to address whether the Veteran has PTSD and to 
address the likelihood that PTSD, if diagnosed, and major 
depressive disorder are related to service, to include the 
in-service personal assaults reported by the Veteran. 

The Veteran also submitted a May 2009 authorized release form 
identifying treatment by a Dr. M. for cervical warts and 
chlamydia around 1988 or 1989.  The doctor's address is 
included in an attachment to this form.  In a June 2009 
letter to the Veteran, the RO informed her that it did not 
request these records as they did not seem to pertain to the 
claims at hand.  However, as records of a diagnosed STD could 
potentially help corroborate the Veteran's in-service sexual 
assault, which she states occurred shortly before this time 
period, the Board finds that such records are of potential 
relevance to the Veteran's claim.  Accordingly, the agency of 
original jurisdiction (AOJ) should attempt to obtain these 
records.  See 38 C.F.R. § 3.159(c)(1).  .Because the May 2009 
authorized release form has expired, the Veteran must first 
be sent a new authorized release form with instructions to 
authorize VA to request records from Dr. M's office if the 
Veteran so wishes.   

The Board also notes that the Veteran has not been provided 
the notice required under 38 C.F.R. § 3.304(f)(4) (2009) for 
PTSD claims based on in-service personal assault.  Under 38 
C.F.R. § 3.304(f)(4), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Id.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  Id.  While the Veteran has already submitted such 
evidence, including statements from family members, the 
Veteran should nevertheless be provided the notice required 
under 38 C.F.R. § 3.304(f)(4) to ensure proper compliance 
with this regulation. 



Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter providing 
the notice set forth in 38 C.F.R. 
§ 3.304(f)(4) for PTSD claims based on in-
service personal assault, and which 
satisfies all other notice requirements 
under the VCAA.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance. 

2.  Send the Veteran a new authorized 
release form with accompanying 
instructions.  The Veteran should be 
informed that if she so wishes, she may 
authorize VA to obtain her medical records 
from Dr. M.'s office in Downey, California 
(see original May 2009 authorized release 
form and attachment thereto for the 
doctor's full name and address) relating 
to diagnoses or treatment for cervical 
warts and chlamydia for the period between 
1988 and 1989 and for any other period or 
condition the Veteran identifies.  If this 
form is properly filled out and returned 
to VA, the AOJ should request the 
Veteran's records from Dr. M.'s office in 
accordance with 38 C.F.R. § 3.159(c)(1).  
Thus, an initial request should be made 
and, if the records are not received, then 
at least one follow-up request should be 
made unless a response to the initial 
request indicates that the follow-up 
request would be futile.  If the AOJ is 
unable to obtain these records, the 
Veteran should be informed of this fact 
and a record of such notice associated 
with the claims file.  See 38 C.F.R. 
§ 3.159(e).  

3.  Schedule the Veteran for an 
examination to determine whether she has 
PTSD and to determine whether PTSD, if 
diagnosed, and major depressive disorder 
are related to service.  The entire claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The examiner must note 
in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
make the following findings: (1) whether 
the Veteran has PTSD; (2) if PTSD is 
diagnosed, whether it is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) that PTSD is a 
result of active military service, to 
include the incidents of sexual assault 
reported by the Veteran, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability); and (3) 
whether the Veteran's major depressive 
disorder is at least as likely as not 
related to service, to include the 
incidents of sexual assault reported by 
the Veteran, or whether such a 
relationship is unlikely. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The AOJ should ensure 
that an adequate rationale has been 
provided before returning this case to the 
Board. 

If the examiner is unable to provide an 
opinion without resorting to speculation, 
the examiner should thoroughly explain why 
such an opinion cannot be rendered. 

4.  After the above development is 
completed, and any other development that 
may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefits sought are not granted, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  Her cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


